Name: Commission Regulation (EEC) No 3887/90 of 21 December 1990 amending for the eleventh time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar
 Date Published: nan

 No L 367/ 146 Official Journal of the European Communities 29. 12. 90 COMMISSION REGULATION (EEC) Np 3887/90 of 21 December 1990 amending for the eleventh time Regulation (EEC) No 646/86 fixing the export refunds on wine Spanish market will be pushed upwards by the massive distillation operations introduced by Commission Regula ­ tion (EEC) No 3747/90 0 and (EEC) No 3748/90 ( «); whereas provision should be made such that when the impact of these measures occurs export refund for Yugos ­ lavia are brought into line with those for other destina ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 2220/90 (4), fixed the export refunds on wine ; Whereas Spanish prices have, subsequent to alignment with those of the Community of Ten, fallen considerably, although not uniformly for all categories, because of the abundance of the 1990/91 vintage in Spain ; whereas, in order to continue to provide balanced conditions of competition between Spanish operators and those in the other Member States, certain refunds applicable in Spain must be adjusted ; whereas since refunds cannot be fixed in advance in the wine sector these adjustments shall be delayed in order to permit realization of export operations in hand and to avoid imposition of an unwarranted penalty on operators ; Whereas there are good prospects at the moment for disposal of table wine in certain third country markets, in particular Yugoslavia ; whereas the list of third countries for which export refunds are granted should be lengthened, at least up to the end of 1991 ; whereas the refund for a new destruction is to be determined on the basis of current market quotations ; whereas prices on the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced : (a) from the date of entry into force of this Regulation until 28 February 1991 , by Annex I to this Regula ­ tion ; (b) from 1 March 1991 onwards, by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 132, 23. 5. 1990, p. 19. (3) OJ No L 60, 1 . 3. 1986, p. 46. (4) OJ No L 202, 31 . 7. 1990, p. 28 . 0 OJ No L 360, 22. 12. 1990, p. 34. 0 OJ No L 360, 22. 12. 1990, p. 37. 29 . 12. 90 Official Journal of the European Communities No L 367/ 147 ANNEX I Export refunds applicable until 28 February 1991 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain in ecu/% vol/hl 2009 60 11 100 (2) 01 ; 02 ; 09 1,30 1,10 2009 60 19 100 (2) 01 ; 02 ; 09 1,30 1,10 2009 60 51 100 (2) 01 ; 02 ; 09 1,30 1,10 2009 60 71 100 (2) 01 ; 02 ; 09 1,30 1,10 in ecu/hi 2204 21 25 110 02 ; 09 5,50  in ecu/% vol/hl 2204 21 25 130 02 ; 09 0,80 2204 21 25 190 02 1,80 1,50 03 1,65 0,90 09 1,65 1,30 in ecu/hi 2204 21 25 910 02 ; 09 5,50  in ecu/% vol/hl 2204 21 29 130 02 ; 09 0,80 2204 21 29 190 02 1,80 1,67 03 1,65 0,90 09 1,65 1,52 in ecu/hi 2204 21 35 110 02 ; 09 5,50  in ecu/% vol/hl 2204 21 35 130 02 ; 09 0,80 2204 21 35 190 02 1,80 1,50 03 1,65 0,90 09 1,65 1,30 2204 21 39 130 02 ; 03 0,80  2204 21 39 190 02 1,80 1,67 03 1,65 0,90 09 1,65 1,52 in ecu/hi 2204 21 49 910 02 ; 09 17,25 2204 21 59 910 02 ; 09 17,25  2204 29 25 110 02 ; 09 5,50  in ecu/% vol/hl 2204 29 25 130 02 ; 09 0,80 2204 29 25 190 02 1,80 1,50 03 1,65 0,90 09 1,65 1,30 No L 367/148 Official Journal of the European Communities 29. 12. 90 Product code Forexport to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain in ecu/hi 2204 29 25 910 02 ; 09 5,50  l in ecu/% vol/hl\ 2204 29 29 130 02 ; 09 0,80 __ ¢ 2204 29 29 190 02 1,80 1,67 03 1,65 0,90 09 1,65 1,52 in ecu/hi 2204 29 35 110 02 ; 09 5,50  in ecu/% vol/hl 2204 29 35 130 02 ; 09 0,80 _ 2204 29 35 190 02 1,80 1,50 03 1,65 0,90 09 1,65 1,30 2204 29 39 130 02 ; 09 0,80  2204 29 39 190 02 1,80 1,67 03 1,65 0,90 09 1,65 1,52 in ecu/hi 2204 29 49 910 02 ; 09 17,25 _ 2204 29 59 910 02 ; 09 17,25  in ecu/% vol/hl 2204 30 91 100 0 01 ; 02 ; 09 1,30 1,10 2204 30 99 100 (2) 01 ; 02 ; 09 1,30 1,10 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 03 Yugoslavia ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey. (*) The alcoholic strength to be used is the potential alcoholic strength by volume. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 3399/90 (OJ No L 331 , 29. 11 . 1990, p. 1 ). No L 367/14929 . 12. 90 Official Journal of the European Communities ANNEX II Export refunds applicable from 1 March 1991 Product code For export to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain l in ecu/% vol/hl 2009 60 11 100 (2) 01 ; 02 ; 09 1,30 0,90 2009 60 19 100 (2) 01 ; 02 ; 09 1,30 0,90 2009 60 51 100 (2) 01 ; 02 ; 09 1,30 0,90 2009 60 71 100 (2) 01 ; 02 ; 09 1,30 0,90 Il in ecu/hi 2204 21 25 110 02 ; 09 5,50  \ in ecu/% vol/hl 2204 21 25 130 02 ; 09 0,80 2204 21 25 190 02 09 1,80 1,65 1,30 1,10 li in ecu/hi 2204 21 25 910 02 ; 09 5,50  \ in ecu/% vol/hl 2204 21 29 130 02 ; 09 0,80 _ 2204 21 29 190 02 09 1,80 1,65 1,61 1,46 in ecu/hi 2204 21 35 110 02 ; 09 5,50  in ecu/% vol/hl 2204 21 35130 02 ; 09 0,80 _ 2204 21 35 190 02 09 1,80 1,65 1,30 1,10 2204 21 39 130 02 ; 09 0,80  2204 21 39 190 02 09 1,80 1,65 1,61 1,46 \ in ecu/hi 2204 21 49 910 02 ; 09 17,25 2204 21 59 910 02 ; 09 17,25  2204 29 25 110 02 ; 09 5,50  in ecu/% vol/hl 2204 29 25 130 02 ; 09 0,80 2204 29 25 190 02 09 1,80 1,65 1,30 1,10 No L 367/ 150 Official Journal of the European Communities 29 . 12. 90 Product code Forexport to (') Refund amount applicable in the Community as constituted at 31 December 1985 Refund amount applicable in Spain in ecu/hi 2204 29 25 910 02 ; 09 5,50  in ecu/% vol/hl 2204 29 29 130 02 ; 09 0,80 2204 29 29 190 02 1,80 1,61 09 1,65 1,46 in ecu/hi 2204 29 35 110 02 ; 09 5,50  || in ecu/% vol/hl 2204 29 35 130 02 ; 03 0,80 2204 29 35 190 02 1,80 1,30 09 1,65 1,10 2204 29 39 130 02 0,80  2204 29 39 190 02 1,80 1,61 09 1,65 1,46 l in ecu/hi 2204 29 49 910 02 ; 09 17,25 2204 29 59 910 02 ; 09 17,25  \ in ecu/% vol/hl 2204 30 91 100 (2) 01 ; 02 ; 09 1,30 0,90 2204 30 99 100 0 01 ; 02 ; 09 1,30 0,90 (') The destinations are as follows : 01 Venezuela ; 02 All countries of the African continent with the exception of those explicitly excluded under 09 ; 09 All other destinations with the exception of the following third countries :  all countries of the American continent within the meaning of Commission Regulation (EEC) No 3639/86, as extended by Regulation (EEC) No 634/89 (OJ No L 70, 14. 3. 1989, p. 17),  South Africa,  Algeria,  Australia,  Austria,  Cyprus,  Israel,  Morocco,  Switzerland,  Tunisia,  Turkey,  Yugoslavia (from 1 September 1991 ). (2) The alcoholic strength to be used is the potential alcoholic strength by volume. NB : The product codes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EEC) No 3399/90 (OJ No L 331 , 29. 11 . 1990, p. 1 ).